Title: To James Madison from John F. Mercer, 23 May 1808
From: Mercer, John F.
To: Madison, James



Dear Sir
West River May 23d. 1808.

Altho’ I have been no stranger to mortification, I have seldom been more sensibly hurt (particularly as my connections seem much mortified) than by a Report current, That I had applied to the Secretary at War for a Commission in the Army.  I presume that the Letter I inclosed to you, directed to the President of the United States has been sent to the war office, as it appears that I was submitted with the other Applicants from this State to a Caucus at Washington consisting of Mr. Montgomery & others.  A Gentleman present at the Caucus related at Baltimore the observations of the Individual Members particularly of Mr. Montgomery who was desired to write a recommendation of me, which he did to the great amusement of the Board.  My Letter was solely predicated on on a supposed immediate rupture with France, & I beg’d as a favor of you in that event to make such use of it as you judged best.  In this procedure I without doubt acted too much from the impulse of the moment, but still there was nothing in the transaction that my subsequent reflection condemns, except the impropriety of obtruding it on you; which soon occurrd to me after it was sent, & which I shoud have much regretted, had I not consold myself with the reflection, that as the event had not occurrd, the Letter woud remain with you as if never written.  As this however has not been the case, I coud wish (if it is not adding to the impropriety, as it respects you, & the rules of the Office will admit of it) that my name may be withdrawn from among the Applicants for Office, a situation in which it never was before & I trust will never be found again.  Altho’ the folly of meddling fools or the malevolence of Upstart Coxcombs may still continue, sometimes in the Papers & oftner by Report, to exhibit me as a Candidate for public suffrage, yet it has always been without my consent or even privity & it will never extert a Comment me.  I have long ceasd to meddle with party, mingle with politicians or even to put pen to paper except at the call of private business, & I trust that I shall never again be so indiscreet as to connect that with public matters.  It is with truth that I assure you of the sincere attachment & real respect with which I remain yr friend & Servant

John F: Mercer

